DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on February 18, 2021.  Claims 1 – 19 are pending and examined below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 10, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2011/0148623 A1 to Bishop et al. (herein after “Bishop et al. publication").
Note: Text written in bold typeface is claim language from the instant application.  
Texts written in normal typeface are comments made by the Examiner and/or passages from the prior art reference(s).
As to claims 1, 8, 10, 16, 17 and 19,
the Bishop et al. publication discloses a computer-implemented, in-vehicle system (102, 104, 106, 108, 110) for determining status of a stationary vehicle (i.e. “mass transit system vehicle”)(see Abstract and ¶12 – ¶13), comprising: 
a three perpendicular component accelerometer (110) located in the vehicle and configured to generate vehicle acceleration data representing changes in acceleration acting on the stationary vehicle (see ¶20); 
a memory (106) containing predefined acceleration patterns representing motion of the vehicle responsive to accelerations acting on the vehicle, including accelerations acting on the vehicle while stationary (see Fig. 1 and ¶39, where “the motion profile 148 may comprise an acceleration profile describing the magnitude and duration of the acceleration typically encountered during a transit stop; see also ¶39, where the motion profile 148 may be stored in memory 106); and 
a microprocessor (104) programmed to receive said vehicle acceleration data from the accelerometer and to compare, using pattern recognition, the predefined acceleration patterns to the vehicle acceleration data and, upon finding one or more pattern matches, to make a determination of stationary vehicle status corresponding to the matched acceleration pattern (see ¶39, where “[t]he transit stop detection module 146 may thus compare accelerations sensed by the one or more accelerometers 110 with the acceleration profile to ascertain if the acceleration matches the profile”).

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1 – 4 and 6 – 19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 – 4 and 6 – 19 of prior U.S. Patent No. 10,929,500. This is a statutory double patenting rejection.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 4, 6 – 13 and 15 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 – 16 of U.S. Patent No. 9,824,064 B2 (herein after “Patent ‘064”).  Although the claims at issue are not identical, they are not patentably distinct from each other.  For instance, claims 1 – 2 and 10 – 11 of the instant patent application correspond to claims 1 and 9 of Patent ‘064;  claims 3 and 12 of the instant patent application correspond to claims 5 and 12 of Patent ‘064; claims 4 and 13 of the instant patent application correspond to claims 5 and 12 of Patent ‘064; instant claims 6 and 15 correspond to claims 5 – 6 and 12 – 13 of Patent ‘064; instant claims  7 and 16 correspond to claims 3 and 10 of Patent ‘064; instant claims 8 and 19 correspond to claims 7 and 16 of Patent ‘064; instant claims 9 and 18 correspond to claims 8 and 15 of Patent ‘064; and instant claim 17 corresponds to claim 14 of Patent ‘064.

Claims 1, 2, 5 – 7, 9 – 11, 14 – 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,546,042 B2 (herein after “Patent ‘042”).  Although the claims at issue are not identical, they are not patentably distinct from each other.  For instance, claims 1, 2, 5 – 7, 10 – 11 and 14 – 16 of the instant patent application correspond to claim 1 of Patent ‘042; and instant claims 9 and 18 correspond to claim 3 of Patent ‘042.

Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,292,500 B2 (herein after “Patent ‘500”).  Although the claims at issue are not identical, they are not patentably distinct from each other.  For instance, claims 1 and 5 of the instant patent application correspond to claim 5 of Patent ‘500. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666